Denied and Opinion Filed February 27, 2020




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01170-CV

                         IN RE YUJI CHRISTOPHER INOUE, Relator

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-09928

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
        Relator Yuji Christopher Inoue filed this petition for a writ of mandamus challenging the

trial court’s July 24, 2019 order granting real party in interest’s motion to strike the section 18.001

counteraffidavit of Robert Nocerini. Entitlement to mandamus relief requires relator to show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition for writ of mandamus and mandamus record, we conclude relator has failed

to show his remedy by appeal is inadequate. See In re Jeremiah Parks, No. 05-19-00375-CV, slip

op. at 5 (Tex. App—Dallas Feb. 18, 2020, orig. proceeding) (mem. op.); In re Flores, No. 01-19-

00484-CV, 2020 WL 425297, at *1–2 (Tex. App.—Houston [1st Dist.] Jan. 28, 2020, orig.

proceeding).

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).
                BILL PEDERSEN. III
                JUSTICE



191170f.p05




              –2–